Citation Nr: 1016904	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-36 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to improved death pension benefits, to include 
consideration of the years 2007 and 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) Pension Management Center 
at the St. Paul, Minnesota Regional Office (RO).

The issue of entitlement to improved death pension in the 
year 2009 has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

In 2007 and 2008, the appellant's countable income exceeded 
the allowable VA income limit for entitlement to death 
pension.






CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was advised in October 2007, December 2007 and 
November 2008 documents that the benefit sought was income 
based, and that excessive income would preclude entitlement.  
The Statement of the Case communicated the manner in which 
income was calculated.  Although this method of notice of the 
evidence needed to substantiate the claim is defective, since 
the appellant demonstrated her understanding of what she 
needed to show to receive the benefit sought by virtue of her 
submission of a medical expense report in 2010, this notice 
error is harmless.  

The record also shows, VA made reasonable efforts to obtain 
relevant records identified by the appellant, and her request 
for a hearing was honored.  Therefore, the Board finds all 
efforts have been made to obtain relevant, identified and 
available evidence, and no further evidential development 
efforts are necessary.  

Death pension awarded is a monthly benefit, payable by VA, to 
a surviving spouse, and/or child(ren), of a Veteran.  
Specifically, the law provides that the Secretary shall pay 
to the surviving spouse of each Veteran, who served for 
ninety (90) days or more during a period of war or who at the 
time of death was receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by law and reduced 
by the surviving spouse's annual income.  38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Thus, death pension benefits are based on income.  Payments 
of these pension benefits are made at a specified annual 
maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 
C.F.R. §§ 3.3, 3.24.  In determining annual income, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which has 
been waived) shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  
Social Security benefits are not specifically excluded under 
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in Appendix B, Subsection A, of the Veterans Benefits 
Administration Manual M21-1MR, and are given the same force 
and effect, as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.  The appellant's current 
claim for death pension benefits was received by VA on 
November 1, 2007.  Effective December 1, 2006, the maximum 
allowable rate for a surviving spouse without dependent 
children was $7,329.  Effective December 1, 2007, the maximum 
allowable rate for a surviving spouse without dependent 
children was $7,498.  

As the Veteran's record reflects his service for more than 90 
days, during World War II, the appellant's entitlement to 
improved death pension centers on her income, and in November 
2007, she filed VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report.  The Report indicated that 
the appellant received monthly Social Security Administration 
(SSA) payments of $903 ($10,186 annually), and that she had 
no other sources of income.  Following her December 2009 
Board hearing, the appellant submitted additional Improved 
Pension Eligibility Verification Reports that detailed her 
income and expenses for 2007 and 2008.  For the year 2007, 
the appellant indicated she received monthly $832 SSA 
payments, and had a total of $636 unreimbursed medical 
expenses.  For the year 2008, the appellant reported 
receiving monthly $915 SSA payments ($10,980 annually) and 
that she had $485 in annual unreimbursed medical expenses.  
The appellant made it clear, on the respective reports, that 
SSA payment were her only source of income, and that she had 
no dependent children.

In an effort to assist the appellant substantiate her claim, 
VA obtained her SSA benefit payment records.  These SSA 
records indicated that from January 2007 to November 2007, 
the appellant received monthly payments of $995.50, and paid 
monthly Medicare Part B payments of $96.40.  The relevant SSA 
records also document the appellant's receipt of monthly SSA 
payments of $1,018.40 and her monthly Medicare Part B 
payments of $93.50, in and after December 2007.  Essentially, 
in the year 2007, the appellant's annual SSA income payments 
amounted to $11,968.90 and her Medicare Part B payments 
totaled $1,153.90, for the same 12-month period.  In the year 
2008, the appellant's annual SSA income was $12,220.80 and 
her total Medicare Part B payments were $1,122. 

Utilizing the SSA payment records, the appellant's 2007 
annual income was $11,968.90, and her annual medical expenses 
were $1,789.90, ($636 + $1153.90) to include Medicare Part B 
payments, unreimbursed transportation expenses for medical 
purposes, unreimbursed prescription medication payments, and 
unreimbursed corrective vision payments.  Accordingly, the 
appellant's 2007 countable annual income was $10,545.00, 
[($11,968.90 - $1789.90) + 
$7329 x .05)] exceeding the $7,329 annual legal limit for a 
surviving spouse, without dependent children.  Moreover, even 
based on the appellant's account of receiving $832 in monthly 
SSA payment ($9,984 annually), her countable annual income 
was $8,560.10, [($9984 - $1789.90) + ($7329 x .05)] which 
still exceeded the allowable amount under the applicable law.  
Based on the figures supplied by the SSA, the appellant's 
2008 annual income totaled $12,220.80 and her annual medical 
expenses were $1,607, ($485 + $1122) to include Medicare Part 
B payments, unreimbursed transportation expenses for medical 
purposes, and unreimbursed prescription medication payments.  
Therefore, the appellant's 2008 countable annual income was 
$10,988.80, [($12,220.80 - $1607) +($7498 x .05] which was in 
excess of the $7,498 annual legal limit for a surviving 
spouse, without dependent children.  What is more, the 
appellant's countable annual income also exceeded the $7,498 
annual limit for 2008, utilizing her reported receipt of $915 
a month in SSA payments ($10,980 annually), as her countable 
income still totaled $9,748, [($10,980-$1607) +.($7498 x 
.05)].  

Importantly, the appellant has not submitted any additional 
evidence for the years 2007 or 2008, identifying any 
additional unreimbursed medical expenses, or any other 
qualifying exclusion, from income.  See 38 C.F.R. §§ 3.271, 
3.272.  Therefore, the preponderance of the evidence is 
against the appellant's claim for improved death pension 
benefits, in the years 2007 and 2008, as her countable income 
exceeded the legal annual income limits for that benefit, and 
the record does not reflect any additional eligible expenses 
that would reduce her countable income below that limit.  
Consequently, the appellant's claim must be denied.


ORDER

Entitlement to improved death pension benefit, to include 
consideration of the years 2007 and 2008, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


